    Case 2:20-cv-00059-LGW-BWC Document 23 Filed 02/18/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF GEORGIA
                                BRUNSWICK DIVISION


    LAZARUS LOVETT,

                 Plaintiff,                                     CIVIL ACTION NO.: 2:20-cv-59

          v.

    SHERIFF JIM PROCTOR, et al.,1

                 Defendants.


                                               ORDER

         This matter is before the Court on the Camden County Defendants’ Motion to Dismiss.

Doc. 22. A motion to dismiss is dispositive in nature, meaning granting a motion to dismiss

could result in the dismissal of individual claims or an entire action. Consequently, the Court is

reluctant to rule on the Motion to Dismiss without providing Plaintiff an opportunity to respond

or advising Plaintiff of the consequences for failing to respond.2

         Accordingly, the Court ORDERS Plaintiff to file a response either opposing or

indicating his lack of opposition to these Defendants’ Motion to Dismiss within 14 days of the

date of this Order. If Plaintiff fails to file a timely response, the Court will presume Plaintiff

does not oppose the Motion and may dismiss individual claims or the entire action.


1
        Counsel for the Camden County Defendants has informed the Court Defendant Christy is Officer
Jonathan Crissley. Doc. 22 at 1 n.1. The Court DIRECTS the Clerk of Court to amend the docket and
record of this case to reflect the proper identity of this Defendant.
2
         Granting a motion to dismiss without affording a plaintiff either notice or an opportunity to be
heard is disfavored. Tazoe v. Airbus S.A.S., 631 F.3d 1321, 1336–37 (11th Cir. 2011); see also Neitzke
v. Williams, 490 U.S. 319, 329–30 (1989) (A notice of a motion to dismiss “alert[s plaintiff] to the legal
theory underlying the defendant’s challenge” and enables him to meaningfully respond “by opposing the
motion to dismiss on legal grounds or by clarifying his factual allegations so as to conform with the
requirements of a valid legal cause of action.”).
  Case 2:20-cv-00059-LGW-BWC Document 23 Filed 02/18/21 Page 2 of 2




See Local R. 7.5 (“Failure to respond . . . shall indicate that there is no opposition to a motion.”).

To ensure Plaintiff’s response is made with fair notice of the requirements of the Federal Rules

of Civil Procedure regarding motions to dismiss generally, the Court DIRECTS the Clerk of

Court to provide a copy of Federal Rules of Civil Procedure 12 and 41 when serving this Order

upon Plaintiff.

       SO ORDERED, this 18th day of February, 2021.




                                       ____________________________________
                                       BENJAMIN W. CHEESBRO
                                       UNITED STATES MAGISTRATE JUDGE
                                       SOUTHERN DISTRICT OF GEORGIA




                                                  2
